Citation Nr: 0119531	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date than December 30, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from February 1942 to 
February 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted a TDIU effective December 30, 1999.

Although the veteran disagreed with several of the RO's 
decisions in its April 2000 rating decision (effective dates 
for arthritis of the right knee and low back disability, and 
the 40 percent evaluation of low back disability), the 
veteran did not file a timely substantive appeal after the 
RO's November 2000 statement of the case.  Accordingly, those 
issues are not in appellate status.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

By rating decision dated April 2000, the RO granted the 
veteran a TDIU effective December 30, 1999, the same 
effective date for which the RO granted service connection 
for a low back disability and assigned a 40 percent rating.  
The veteran contends that he is entitled to an earlier 
effective date for his TDIU.  

38 C.F.R. § 4.16 (a) provides that a total disability rating 
will be assigned if the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities and if there is one 
disability, that such disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

38 C.F.R. § 4.16 (b) provides that rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration of all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a).  

38 C.F.R. § 3.157 (a) provides that a report of examination 
or hospitalization which meets the requirements of this 
section will be accepted as an informal claim for benefits 
under an existing law if the report relates to a disability 
which may establish entitlement.  

The veteran filed a formal claim for a TDIU on March 14, 
2000.  However, a review of the claims folder shows that on 
several occasions prior to this, the veteran claimed that he 
was unemployable due to his service-connected hearing loss 
and right knee disability.  

Specifically, in September 1993, the veteran asserted that he 
had to discontinue driving a school bus for work because of 
his hearing, and that his knee swelled and hurt to the point 
where he was unable to do any work.  Also, at a August 14, 
1985, VA examination the examiner commented on the veteran's 
knee, and stated that, "the stiffness gets worse as he is up 
and about and kneels down so he had to give up dairy farming 
two or three years ago."  The RO did not address the 
veteran's claim for a TDIU on either occasion.  

Thus, the circumstances described above raise the possibility 
of an earlier effective date for a TDIU based on a 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the United States Court of Appeals 
for Veterans Claims has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1997) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has also held that 
the Board may not decide a claim on a basis different from 
the RO's decision unless the Board assures that the veteran 
has had adequate notice and opportunity to present his 
arguments.  Bernard v. Brown, 4 Vet.App. 384 (1993).  
Accordingly, a remand of this case is required in order to 
assure that the record is fully developed and the veteran has 
had an opportunity to present arguments pertaining to factors 
that might warrant an earlier effective date for a TDIU, both 
on a schedular basis and extraschedular basis.  

Additionally, the Court has indicated that questions as to 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be asked to submit 
a statement as to any factors that might 
warrant consideration of an 
extraschedular rating in his claim, such 
as unusual manifestations of disability, 
frequent periods of hospitalization, or 
factors that markedly interfere with his 
employment.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for an earlier effective date 
than December 30, 1999, for a TDIU, both 
on a schedular and extra-schedular basis.  
The review must include an assessment as 
to whether the circumstances of the case 
warrant referral of the claim to VA's 
Director of Compensation and Pension 
Service for consideration of an 
extraschedular rating.  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must include an explanation of 
the application of the provisions of 
38 C.F.R. § 3.321(b)(1) to the facts of 
the veteran's case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



